 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                    DISTRICT OF NEVADA
10
11   JAMAL DAMON HENDRIX,                               Case No.: 2:15-cv-00560-MMD-NJK
12          Plaintiff(s),                                              Order
13   v.                                                           [Docket No. 134]
14   SHERYL L. FOSTER, et al.,
15          Defendant(s).
16         Pending before the Court is Defendants’ motion to extend the deadline to file dismissal
17 papers. Docket No. 134.1 For good cause shown, that request is GRANTED. The deadline to
18 file dismissal papers is EXTENDED to February 27, 2019.
19         IT IS SO ORDERED.
20         Dated: January 30, 2019
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
          1
            The aspect of the motion seeking to enforce the settlement agreement has been withdrawn
28 as moot. See Docket No. 136.

                                                  1
